Oo CO HN DH UO F&F W NY Fe

Nm PO BL Bw BO BRD BRD RD RD OOO ee eee
ao san DBD ww FP WwW HY KF DOD Oo MH ST DA eR WH HH KF CO

 

 

Case 3:20-cr-05496-TLF Document 3 Filed 12/16/20 Page 1 of 2

 

FILED LODGED

RECEIVED

12/16/2020

 

 

 

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA,
Plaintiff,

Vv.
JEREMIAH JACOBSON,
Defendant.

 

 

The United States Attorney charges that:
Count One

NO. CR20-5496
INFORMATION

[Misdemeanor]

(Destruction of Mail or Newspapers)

Beginning on a date unknown and continuing until on or about July 2019, in

Pierce County, within the Western District of Washington, and elsewhere, the defendant,

JEREMIAH JACOBSON, a United States Postal Service employee, without authority, |

knowingly destroyed mail not directed to him.

//
//
//
//
//
/

Information/Jacobson - 1
-CR20-

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
wo co DDH WH FP WW NY

Nm BW BH BR WH BH BO BRD ROR ORO OR Oe Oe ee ee ee
ao yD DH OH fF WW HY KF CO CO MWAH DH A SBP WN KY OC

 

 

Information/Jacobson - 2

CR20-

Case 3:20-cr-05496-TLF Document 3 Filed 12/16/20 Page 2 of 2

All in violation of Title 18, United States Code, Section 1703(b).
DATED this 16th day of \_2co \\nx,, 2020.

Saat C6 Vogeb, Lor
BRIAN I7MORAN %
United States Attorney

—— =

i a

‘ <=
a

 

S. KATE VAUGHAN
Assistant United States Attorney

poe

SEUNGJAE LEE |
Assistant United States Attorney

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
